NOTE: This order is nonprecedential
United States Com“r of Appeals
for the FederaI Circuit
IN RE SHELDON BREINER
2011-1387
(Seria1 No. 11/322,051)
Appeal from the United Statee Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
She1don Breiner moves for a 20~day extension of time,
until Decen1ber 21, 2011, to file his reply brief
Upon consideration there0f,
IT 13 ORDERE:o THAT:
The motion is granted

1N RE BRE1NER 2
FoR THE CoURT
 0 6  lsi J an Horbaly
Date J an Horba1y
C1erk
cc: James S. McD0nald, Esq
Raymond T. Chen, ESq.
FlLED
u.s.cou n
52 1 mg F'§1ic?r§Ai'vr§i2Aci1Snm
DEC 0 6 2011
.|ANl'!0RBN.¥
Cl.ERK'